IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON

                            FEBRUARY 1998 SESSION
                                                         FILED
                                                           March 11, 1998

GREGORY EARL JACKSON,                )                   Cecil Crowson, Jr.
                                     )                   Appellate C ourt Clerk
                   APPELLANT,        )
                                     )          No. 02-C-01-9706-CR-00206
                                     )
                                     )          Shelby County
v.                                   )
                                     )          W. Fred Axley, Judge
                                     )
                                     )          (Post-Conviction Relief)
STATE OF TENNESSEE,                  )
                                     )
                    APPELLEE.        )



FOR THE APPELLANT:                        FOR THE APPELLEE:

William W. Nowlin                         John Knox Walkup
Attorney at Law                           Attorney General & Reporter
100 North Main Bldg., Suite 3201          425 Fifth Avenue, North
Memphis, TN 38103                         Nashville, TN 37243-0493

                                          Deborah A. Tullis
                                          Assistant Attorney General
                                          425 Fifth Avenue, North
                                          Nashville, TN 37243-0493

                                          William L. Gibbons
                                          District Attorney General
                                          201 Poplar Avenue, Suite 3-01
                                          Nashville, TN 38103

                                          Rhea Clift
                                          Assistant District Attorney General
                                          201 Poplar Avenue, Suite 3-01
                                          Memphis, TN 38103




OPINION FILED:___________________________________


AFFIRMED PURSUANT TO RULE 20


Joe B. Jones, Presiding Judge
                                     OPINION


       The appellant, Gregory Earl Jackson (petitioner), appeals as of right from a

judgment of the trial court dismissing his action for post-conviction relief. In this court, the

petitioner contends the evidence contained in the record establishes he was denied his

constitutional right to the effective assistance of counsel prior to and during his guilty plea.

       The evidence consisted of the testimony of the petitioner and the attorney who

represented him. The testimony of these two witnesses conflicts as to every material

issue, and the conflicts cannot be reconciled.

       After a thorough review of the record, the briefs submitted by the parties, and the

law which governs the issue presented for review, it is the opinion of this court that the

judgment should be affirmed pursuant to Rule 20, Tennessee Court of Criminal Appeals.

The evidence contained in the record does not preponderate against the findings of fact

made by the trial court. Butler v. State, 789 S.W.2d 898, 899 (Tenn. 1990).




                                            _______________________________________
                                                JOE B. JONES, PRESIDING JUDGE



CONCUR:



______________________________________
        JOHN H. PEAY, JUDGE



______________________________________
     THOMAS T. WOODALL, JUDGE